Exhibit 10.3

HEALTH MANAGEMENT ASSOCIATES, INC.

AMENDED AND RESTATED 1996 EXECUTIVE INCENTIVE COMPENSATION PLAN

AWARD NOTICE

 

1.

Grant of Award. This award notice (“Award Notice”) serves to notify you that as
of the Date of Grant, the Compensation Committee (the “Committee”) of the Board
of Directors of Health Management Associates, Inc. (“Health Management”) hereby
grants to you, under Health Management’s Amended and Restated 1996 Executive
Incentive Compensation Plan (the “Plan”), a deferred stock award (the “Deferred
Stock Award”) of Health Management Class A Common Stock, par value $0.01 per
share (“Common Stock”). The number of shares in the Deferred Stock Award is set
forth on the Deferred Stock Award Component Summary (Time Vesting Component)
(the “Component Summary”).

 

2.

Terms and Conditions. The Deferred Stock Award is made on the terms and
conditions set forth in the Component Summary, this Award Notice and the Plan.
The Component Summary and the Plan are incorporated herein by reference and made
a part of this Award Notice. A copy of the Plan is available from Health
Management’s Human Resources Department upon request. You should review the
terms of this Award Notice and the Plan carefully. The capitalized terms used
and not defined in this Award Notice are defined in the Component Summary or the
Plan.

 

3.

Vesting of Deferred Stock Award. Subject to the terms set forth in this Award
Notice, the Deferred Stock Award will vest as follows:

 

  a.

provided that you have remained an Eligible Person at all times from the Date of
Grant until the first anniversary of the Date of Grant, one-fourth of the shares
of Common Stock underlying the Deferred Stock Award will vest on the first
anniversary of the Date of Grant;

 

  b.

provided that you have remained an Eligible Person at all times from the Date of
Grant until the second anniversary of the Date of Grant, an additional
one-fourth of the shares of Common Stock underlying the Deferred Stock Award
will vest on the second anniversary of the Date of Grant;

 

  c.

provided that you have remained an Eligible Person at all times from the Date of
Grant until the third anniversary of the Date of Grant, an additional one-fourth
of the shares of Common Stock underlying the Deferred Stock Award will vest on
the third anniversary of the Date of Grant; and

 

  d.

Provided that you have remained an Eligible Person at all times from the Date of
Grant until the fourth anniversary of the Date of Grant, the remaining
one-fourth of the shares of Common Stock underlying the Deferred Stock Award
will vest on the fourth anniversary of the Date of Grant.

 

4.

Effect of Death, Termination or Retirement. Without limiting the vesting
requirements set forth in Section 3 of this Award Notice, if your employment
with all “Employers” (herein defined as Health Management or one of its
subsidiary hospitals or other majority-owned (directly or indirectly) or
affiliated entities) terminates prior to the complete vesting of the Deferred
Stock Award, or if you are otherwise not an Eligible

 

Page 1 of 7



--------------------------------------------------------------------------------

 

Person prior to the complete vesting of the Deferred Stock Award, any and all
unvested portions of the Deferred Stock Award will be forfeited and will not
vest. Notwithstanding the foregoing, if your employment with all Employers
terminates:

 

  a.

because of your retirement from all Employers on or after the age of 62, the
Deferred Stock Award will continue to vest in the manner and on the dates set
forth above; and

 

  b.

because of your death or total and permanent disability, the Deferred Stock
Award will continue to vest in the manner and on the dates set forth above;
provided, however, that the portion, if any, of the Deferred Stock Award that
will not have vested by the third anniversary of the date that you died or
became totally and permanently disabled will be forfeited.

 

5.

Effect of Change In Control. Upon the occurrence of a Change In Control of
Health Management, your rights will be determined in accordance with Section 9
of the Plan.

 

6.

Nature of Shares of Deferred Stock. The shares of deferred stock represent
book-keeping entries only, and constitute Health Management’s unfunded and
unsecured promise to issue shares of Common Stock to you on a future date. As a
holder of shares of deferred stock, you have no rights other than the rights of
a general creditor of Health Management.

 

7.

Issuance of Shares. Health Management shall, provided that the conditions to
vesting specified in this Award Notice are satisfied, issue the shares of Common
Stock representing the vested portion of the Deferred Stock Award as promptly as
practicable following each vesting date, but in no event later than 30 days
thereafter. The shares of Common Stock may be issued during your lifetime only
to you, or after your death to your Beneficiary, or, in the absence of such
Beneficiary, to your duly qualified personal representative.

 

8.

Rights as a Stockholder. Prior to the issuance of the shares of Common Stock
pursuant to Section 7 of this Award Notice, you will not have any of the rights
of a stockholder with respect to the shares of Common Stock underlying the
Deferred Stock Award, including, but not limited to, the right to receive cash
dividends, if any, as may be declared on such shares of Common Stock from time
to time or the right to vote (in person or by proxy) such shares of Common Stock
at any meeting of stockholders of Health Management. No Dividend Equivalents
shall be paid with respect to the Deferred Stock Award.

 

9.

Restrictions on Issuance of Shares. If at any time Health Management determines
that the listing, registration or qualification of the shares of Common Stock
underlying the Deferred Stock Award upon any securities exchange or under any
state or federal law, or the approval of any governmental agency, is necessary
or advisable as a condition to the issuance of a certificate representing any
vested shares of Common Stock under this Award Notice, such issuance may not be
made in whole or in part unless and until such listing, registration,
qualification or approval shall have been effected or obtained free of any
conditions not acceptable to Health Management.

 

Page 2 of 7



--------------------------------------------------------------------------------

10.

Effect of Breach of Restrictive Covenants. Notwithstanding any other provision
of this Award Notice, the unvested portion of the Deferred Stock Award shall be
forfeited on the day on which you breach any provision of Section 11 of this
Award Notice.

 

11.

Restrictive Covenants. In consideration of the grant of the Deferred Stock
Award, you covenant and agree to observe each of the following promises:

 

  a.

Non-solicitation/Employer Interests. During your employment and for 12 months
after the termination of your employment, you will not, directly or indirectly
(whether as director, stockholder, owner, partner, consultant, principal,
employee, agent or otherwise): (i) solicit, induce, entice, hire, employ or
attempt to employ any individual who was employed by an Employer on the date of
the termination of your employment or who was employed by an Employer at any
time during the 12-month period ending on the date of the termination of your
employment; or (ii) take any action that is intended, or would reasonably be
expected to, adversely affect an Employer, its business, reputation, or its
relationship with its current or prospective patients, physicians, vendors,
partners or service providers, or any individual or entity with which an
Employer has a business relationship.

 

  b.

Non-Disclosure. You will hold all of the Employers’ “Confidential Information”
(defined below) in strictest confidence, and use it solely for the purpose of
performing your duties for an Employer and for no other purpose. You will not
otherwise, directly or indirectly, take, publish, use or disclose any of an
Employer’s Confidential Information during your employment or thereafter, except
as may be required by law; provided, that you have first given prompt written
notice to the Employer of such legal requirement in enough time for the Employer
to obtain an appropriate protective order or other remedy.

 

  c.

Damages. You acknowledge that damages to an Employer resulting from any breach
of this Section 11 will be substantial but difficult to ascertain. You therefore
agree to indemnify and hold harmless each Employer and its directors,
stockholders, and affiliated companies from and against any and all claims,
suits, obligations, liabilities and expenses (including without limitation
attorneys’ fees and expenses) arising out of or relating to any breach or
nonperformance of the covenants and obligations set forth in this Section 11.
You further agree that this provision for damages shall not limit or impair in
any way an Employer’s right to obtain other remedies, or injunctive or other
equitable relief, as specified herein.

 

  d.

Enforcement. You acknowledge that without limiting the provisions of
Section 11(c) of this Award Notice, if you violate this Section 11, an Employer
may suffer irreparable harm and have no adequate remedy at law. You therefore
consent to enforcement of your obligations under this Award Notice by means of a
temporary injunction or other appropriate equitable relief in any competent
court,

 

Page 3 of 7



--------------------------------------------------------------------------------

 

without the necessity of proving the inadequacy of money damages, which shall be
in addition to any other remedies an Employer may have under this Award Notice
or otherwise. You hereby submit to the jurisdiction of the Courts of the State
of Florida for the purpose of such enforcement. You hereby waive, and agree not
to assert, as a defense in any such action or proceeding, any claim that you
were not subject thereto or that venue is improper for lack of residence,
inconvenient forum or otherwise. You agree that service of process may be made
upon you by certified mail at your address last known to an Employer, and you
waive your right to a jury trial.

 

  e.

Terminology. For purposes of this Section 11, the term “Confidential
Information” shall include trade secrets, know-how and other information that is
disclosed to or acquired by you during or in the course of your employment that
relates to the business of an Employer and is not generally available to the
public or generally known in the industry in which an Employer is, or may become
engaged, including without limitation, any formulas, patterns, devices,
inventions, methods, techniques or processes, or combinations thereof, or
compilations of information, records and specifications, acquisition and
development data, which are owned by an Employer and regularly used in the
operation of its business and any other information of an Employer relating to
its services (offered or to be offered), research, development, marketing,
pricing, customers, clients and prospective customers and clients, suppliers and
potential suppliers, business methods, strategies, financial condition,
personnel, plans, policies or prospects.

 

  f.

Survival. The provisions of this Section 11 and your obligations hereunder shall
survive any forfeiture of the Deferred Stock Award or any other termination of
this Award Notice.

 

12.

Miscellaneous.

 

  a.

Binding Agreement. This Award Notice is binding on and enforceable by and
against the parties, their successors, legal representatives and assigns.

 

  b.

Entire Agreement. This Award Notice constitutes the whole agreement between the
parties relating to the subject matter hereof and supersedes any prior
agreements or understandings related to such subject matter.

 

  c.

Amendment of Award Notice. This Award Notice may not be amended, modified, or
supplemented except by a written instrument executed by each of the parties
hereto.

 

  d.

Transferability.

 

  i.

The Deferred Stock Award shall not be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability to any party (other
than an Employer), or assigned or transferred other than by will or the laws of
descent and distribution or to a Beneficiary upon your death. Upon any attempt
to transfer, assign, pledge, hypothecate or

 

Page 4 of 7



--------------------------------------------------------------------------------

 

otherwise dispose of the Deferred Stock Award or any right or privilege
conferred thereby contrary to the provisions of this Award Notice, or upon the
sale or levy or attachment or similar process upon the rights and privileges
conferred thereby, the Deferred Stock Award shall immediately become null and
void.

 

  ii.

The shares of Common Stock underlying the Deferred Stock Award may not be sold,
assigned, transferred, pledged, hypothecated, margined or otherwise encumbered
in any way prior to the vesting of such shares and the issuance of a stock
certificate with respect thereto, whether by operation of law or otherwise,
except by will or the laws of descent and distribution. After vesting and the
issuance of a stock certificate with respect thereto, the sale or other transfer
of the shares of Common Stock shall be subject to applicable laws and
regulations under the Securities Act of 1933.

 

  e.

Hedging Transactions Prohibited. You are prohibited from engaging in any hedging
or monetization transactions involving the Deferred Stock Award, as more fully
explained in the “Hedging Transactions” section of Health Management’s Addendum
to Policy on Non-Public Information and Trading in HMA Securities –
Pre-clearance and Blackout Procedures, as such Addendum or policy may be
hereafter amended.

 

  f.

No Right to Continued Employment. You understand that this Award Notice does not
constitute a contract of employment and that you or an Employer may terminate
your employment at any time, for any or no reason, with or without notice unless
a specific term of employment has been agreed to in a separate writing signed by
a duly authorized corporate officer of an Employer. Your right, if any, to
continue to serve an Employer as an employee or otherwise will not be enlarged
or otherwise affected by this Award Notice.

 

  g.

Plan Controls. The Deferred Stock Award is subject to all of the provisions of
the Plan, and is further subject to all the interpretations, amendments, rules
and regulations that may from time to time be promulgated and adopted by Health
Management’s Board of Directors or the Committee pursuant to the Plan. In the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative.

 

  h.

Severability. If any provision of this Award Notice shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Award Notice or part thereof, each of which shall remain in
full force and effect. If the making of any payment or the provision of any
other benefit required under this Award Notice shall be held unlawful or
otherwise invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity

 

Page 5 of 7



--------------------------------------------------------------------------------

 

or unenforceability shall not prevent any other payment or benefit from being
made or provided under this Award Notice, and if the making of any payment in
full or the provision of any other benefit required under this Award Notice in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability shall not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
this Award Notice.

 

  i.

Waiver. Any party’s failure to insist on compliance or enforcement of any
provision of this Award Notice shall not affect its validity or enforceability
or constitute a waiver of future enforcement of that provision or of any other
provision of this Award Notice.

 

  j.

Rights of Employer. This Award Notice does not affect the right of any Employer
to take any corporate action whatsoever, including without limitation its right
to recapitalize, reorganize or make other changes in its capital structure or
business, merge or consolidate, issue bonds, notes, shares of common stock or
other securities, including preferred stock, or options therefor, dissolve or
liquidate, or sell or transfer any part of its assets or business.

 

  e.

Rules of Construction. The headings given to the Sections of this Award Notice
are solely as a convenience to facilitate reference, and are not intended to
narrow, limit or affect the substance or interpretation of the provisions
contained herein. The reference to any statute, regulation or other provision of
law shall be construed to refer to any amendment to or successor of such
provision of law.

 

  f.

Governing Law. This Award Notice will be governed by and construed in accordance
with the laws of the State of Delaware (without giving effect to such State’s
conflicts of law provisions), except that Section 11 and Section 12(f) of this
Award Notice will be governed by and construed in accordance with the laws of
the State of Florida (without giving effect to such State’s conflicts of law
provisions) and except as may be superseded by applicable federal law.

 

  g.

Section 409A. The Deferred Stock Award is intended to be exempt from or to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the treasury regulations promulgated and other official
guidance issued thereunder, and shall be administered and interpreted consistent
with such intention.

 

  k.

Recoupment Policy. Without limiting any other provision hereof, the Deferred
Stock Award is subject to the Recoupment Policy for Incentive Compensation set
forth in Article VI, Section 8 of Health Management’s Corporate Governance
Guidelines, as such policy or guidelines may be hereafter amended.

 

Page 6 of 7



--------------------------------------------------------------------------------

13.

Timely Acceptance. You must accept this Deferred Stock Award within 60 days
following the date upon which the Smart Alert message announcing the Deferred
Stock Award is delivered to the Smart Alert Inbox associated with your E*TRADE
account. If you do not timely accept the Deferred Stock Award, the Deferred
Stock Award will be forfeited. The foregoing language notwithstanding, Health
Management may, at its sole discretion, waive the timely acceptance provision in
this Section 13. Such waiver shall be effective only if it is in writing and
signed by a duly authorized corporate officer of Health Management.

 

14.

Agreement to Terms. By your acceptance of the Deferred Stock Award, you
acknowledge receipt of, and understand and agree to be bound by, this Award
Notice and the Plan. You further acknowledge (a) that this Award Notice, the
Plan and the Component Summary set forth the entire understanding between you
and Health Management regarding the Deferred Stock Award, and (b) that this
Award Notice, the Plan and the Component Summary supersede all prior oral and
written agreements concerning the Deferred Stock Award.

 

Page 7 of 7



--------------------------------------------------------------------------------

 

Deferred Stock Award Component Summary

 

(Time Vesting Component)

  

Health Management Associates, Inc.

5811 Pelican Bay Boulevard

Naples, Florida 34108

(239) 598-3131

 

     

STEVEN CLIFTON

  

Grant

Number:

Plan:

Date of Grant:

 

  

 

SP012823

1996

August 20, 2012

On August 20, 2012, you were granted a Deferred Stock Award. The terms and
conditions of your Deferred Stock Award are contained in the Award Notice. This
Deferred Stock Award Component Summary reflects the number of shares in the Time
Vesting Component of your Deferred Stock Award.

 

 

Number of Shares - Time Vesting Component:

   60,000

 

By your acceptance of the Award, you acknowledge receipt of, and understand and
agree to be bound by, the Award Notice and the Plan. You further acknowledge
(i) that the Award Notice, the Plan and the Component Summaries set forth the
entire understanding between you and Health Management regarding the Award, and
(ii) that the Award Notice, the Plan and the Component Summaries supersede all
prior oral and written agreements concerning the Award.